199 S.E.2d 44 (1973)
19 N.C. App. 446
STATE of North Carolina
v.
Jimmy COLLINS.
No. 7320SC643.
Court of Appeals of North Carolina.
September 19, 1973.
*45 Atty. Gen. Robert Morgan, by Asst. Atty. Gen Edward L. Eatman, Raleigh, for the State.
Pittman, Pittman & Guice, Rockingham, by Zoro J. Guice, Jr., for the defendant.
BROCK, Chief Judge.
There was no question of identification of defendant. Both of the deputies who were assaulted had known defendant for several years. Defendant's sole defense was stated in his plea: temporary insanity. However, he offered absolutely no evidence of insanity, temporary or otherwise. At best, his evidence tended to show a temporary amnesia brought about by consumption of alcohol or "speed" pills, or both.
By his evidence, defendant relied upon a showing of lack of criminal intent because of his lack of consciousness brought on by his indulgence in alcohol or drugs, or both. This feature of the case was clearly explained to the jury by the trial judge, and defendant was given every advantage to which he was entitled. Obviously, the jury rejected defendant's contention.
In our opinion, defendant had a fair trial, free from prejudicial error.
No error.
BRITT and BALEY, JJ., concur.